[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT            FILED
                         ________________________ U.S. COURT OF APPEALS
                                                                ELEVENTH CIRCUIT
                                No. 08-14901                      MARCH 18, 2009
                            Non-Argument Calendar                THOMAS K. KAHN
                                                                     CLERK
                          ________________________

                   Agency Nos. A098-877-697, A098-877-698

MARIA PATRICIA CHACON-JACOME,
SANTIAGO GARZON-CHACON,

                                                                       Petitioners,

                                     versus

U.S. ATTORNEY GENERAL,

                                                                      Respondent.

                          ________________________

                     Petition for Review of a Decision of the
                          Board of Immigration Appeals
                          _________________________

                                (March 18, 2009)

Before TJOFLAT, HULL and KRAVITCH, Circuit Judges.

PER CURIAM:

      Maria Chacon-Jacome and her son, Santiago Garzon-Chacon, petition for

review of the Board of Immigration Appeals’ (“BIA’s”) decision affirming the
Immigration Judge’s (“IJ’s”) order of removal and denial of their application for

asylum and withholding of removal.1 After review, we deny the petition for

review.

       Chacon, a citizen of Colombia, filed her asylum application, claiming she

suffered past persecution and has a well-founded fear of future persecution by the

Revolutionary Armed Forces of Colombia (“FARC”) because of her political

activities supporting President Alvaro Uribe.2 After Chacon testified at her asylum

hearing, the IJ denied all relief, but granted Chacon’s request for voluntary

departure. On appeal, the BIA affirmed the IJ’s decision.

       To qualify for asylum, an applicant must prove her status as a “refugee.”

Immigration and Nationality Act (“INA”) § 208(b)(1), 8 U.S.C. § 1158(b)(1). A

“refugee” is:

       any person who is outside any country of such person’s nationality
       . . . and who is unable or unwilling to return to, and is unable or
       unwilling to avail himself or herself of the protection of, that country
       because of persecution or a well-founded fear of persecution on
       account of race, religion, nationality, membership in a particular
       social group, or political opinion.




       1
        Chacon’s appellate brief does not challenge the denial of relief under the United Nations
Convention Against Torture. Thus, she has abandoned this claim. See Sepulveda v. U.S. Att’y
Gen., 401 F.3d 1226, 1228 n.2 (11th Cir. 2005).
       2
         Because Chacon’s minor son is listed on Chacon’s application as a derivative
beneficiary, we refer only to Chacon, but our discussion of Chacon’s claims applies equally to
her son.
                                                 2
INA § 101(a)(42)(A), 8 U.S.C. § 1101(a)(42)(A). To carry her burden to prove

statutory “refugee” status, an asylum applicant must, with “specific and credible

evidence,” establish that she suffered past persecution or has a “well-founded fear”

of future persecution on account of a statutorily listed factor. Ruiz v. U.S. Att’y

Gen., 440 F.3d 1247, 1257 (11th Cir. 2006); see also 8 C.F.R. § 208.13(a), (b).

       As a threshold matter, we note that although the IJ questioned the

believability of Chacon’s testimony and pointed out inconsistencies in her

testimony, we agree with Chacon that the IJ did not make a “clean” adverse

credibility determination. See Yang, 418 F.3d at 1201 (requiring IJs to make

“clean determinations of credibility”). Thus, we accept Chacon’s hearing

testimony as true. See De Santamaria v. U.S. Att’y Gen., 525 F.3d 999, 1011 n.10

(11th Cir. 2008) (explaining that where IJ fails to make a clean adverse credibility

determination, we accept the asylum applicant’s testimony as true).

       Even accepting Chacon’s testimony as true, substantial evidence supports

the IJ’s and the BIA’s denial of Chacon’s asylum petition.3 The parties raise issues

regarding: (1) whether Chacon exhausted her administrative remedies as to or


       3
         We review the factual determinations regarding whether an applicant is eligible for
asylum or withholding of removal under the substantial evidence test. Al Najjar v. Ashcroft, 257
F.3d 1262, 1283-84 (11th Cir. 2001). Under the substantial evidence test, “we must find that the
record not only supports reversal, but compels it.” Mendoza v. U.S. Att’y Gen., 327 F.3d 1283,
1287 (11th Cir. 2003). Here, where the BIA affirmed the IJ’s decision “for the reasons stated
therein” and also elaborated upon those reasons in its own order, we review both the BIA’s and
the IJ’s decision. See Al Najjar, 257 F.3d at 1284.
                                                 3
abandoned the issue of whether she proved a nexus between her political opinion

and the alleged persecution and (2) whether Chacon’s testimony was so vague that

she was required to submit at least some corroborative evidence. We need not

address these issues because we conclude the events Chacon suffered do not

amount to past persecution and Chacon’s fear of future persecution is not

objectively reasonable.

      More specifically, the verbal threats and one failed kidnapping attempt,

which lasted only minutes and during which Chacon was not harmed, do not

compel a finding that Chacon was persecuted. See, e.g., Djonda v. U.S. Att’y

Gen., 514 F.3d 1168 (11th Cir. 2008) (concluding 36-hour detention, beating and

threat of arrest did not amount to persecution); Zheng v. U.S. Att’y Gen., 451 F.3d

1287 (11th Cir. 2006) (concluding 5-day detention did not amount to persecution);

Silva v. U.S. Att’y Gen., 448 F.3d 1229, 1237 (11th Cir. 2006); (concluding

“condolence” note and several threatening phone calls received three weeks after

shots fired at car did not amount to persecution); Sepulveda v. U.S. Att’y Gen., 401

F.3d 1226, 1231 (11th Cir. 2005) (concluding threats and menacing phone calls did

not amount to persecution). Even considered cumulatively, the events Chacon

described do not reach the level of severity found in cases in which the record has

compelled a conclusion that the applicant was persecuted. See, e.g., De Santamaria

v. U.S. Att’y Gen., 525 F.3d 999 (11th Cir. 2008) (involving verbal threats, assault
                                          4
resulting in hospitalization, trauma from torture and fatal shooting of family

groundskeeper who refused to reveal petitioner’s location, kidnapping and beating

with guns resulting in hospitalization); Ruiz v. Gonzalez, 479 F.3d 762 (11th Cir.

2007) (involving verbal threats, brief detention and physical assault during which

another person was shot trying to escape, another brief detention in which

petitioner was beaten with weapons and kidnapping during which petitioner’s wife

was raped, his farm animals were killed and petitioner was forced to march into the

jungle, where he was held for 15 days before he escaped).

      Furthermore, given Chacon’s repeated trips back and forth between

Colombia and the United States, including at least one with her infant son,

substantial evidence supports the IJ’s finding that Chacon’s fear of future

persecution was not objectively reasonable. See, e.g., Al Najjar, 257 F.3d at 1289-

90 (stating that, to show a “well-founded fear,” an applicant must show that her

fear is objectively reasonable).

      Because Chacon failed to establish her eligibility for asylum, her claim for

withholding of removal, which has a higher burden of proof, also must fail. See

Forgue v. U.S. Att’y Gen., 401 F.3d 1282, 1288 n.4 (11th Cir. 2005). For all these

reasons, we deny petitioners’ petition for review.

      PETITION DENIED.



                                          5